DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Applicant’s Amendments, filed 6/28/2022, to claims 1 and 3-4 acknowledged by Examiner. Additionally, applicant cancelled claim 2.
Claims 1 and 3-11 are now pending.
Response to Arguments
	
Argument:
	Applicant asserts Shin does not disclose the newly amended language (Remarks Pages 4-5).
	Examiner’s Response:
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Examiner has amended the rejection below as necessitated by amendment, wherein Examiner finds Shin provides for the newly amended claim language. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. There does not appear to be any evidence or actual argument provided by Applicant for why Shin does not contain the amended language.

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20180228644 A1).
Regarding claim 1, Shin discloses a mandibular advancement system 100 (Fig. 5-8, see [0056] wherein the system 100 is “for moving a lower jaw forward” which is mandibular advancement) comprising: 
an upper teeth seating part 110 (Fig. 5) on which upper teeth of a user are configured to be placed ([0040], upper teeth are mounted to the upper teeth seating part 110); 
a lower teeth seating part 120 (Fig. 5) on which lower teeth of the user are configured to be placed ([0040], lower teeth are mounted to the lower teeth seating part 110); 
a driver 190 (Fig. 5, “driving portion 190” [0065]) connected to the upper teeth seating part 110 and the lower teeth seating part 120 (Fig. 6-7B, see [0065-0066] wherein the driver 190 includes the piston 113 and piston rod 114 which are integrally connected to the upper teeth seating part 110; and is further connected to the lower teeth seating part 120 via being connected to the cylinder 123) and configured to change a relative location of the lower teeth seating part 120 with respect to the upper teeth seating part 110 (see [0066] wherein the lower teeth seating 120 is moved forward relative to the upper teeth seating portion 110 by the power provided by the power portion 150 of the driving portion 190); 
a detector 180 (“sensing portion 180”, Fig. 5, [0070, 0053]) configured to detect biometric information of the user (see [0070, 0053] wherein the sensing portion 180 of the air pump version of the device, may detect pressure, snoring, and position of a user via a 3-axis sensor, and sleeping posture of the wearer); and 
a controller (see [0053] “controller”) configured to control driving of the driver 190 based on the biometric information provided by the detector 180 (see [0053] wherein the pressure as provided by the power portion 150 of the driver 190 may be controlled by a “controller” via information, such as pressure information, sent by the “sensing portion”/detector 180), and
a body portion 123 (Fig. 6-7B, “cylinder 123” [0053, 0066]) comprising a surface (Fig. 6-7B, the body portion 123 has an outer surface formed by its cylindrical shape) disposed apart from the upper teeth seating part 110 or the lower teeth seating part 120 by a certain distance (Fig. 6-7B, the outer, front facing surface of the cylinder/body portion 123 has a distance spaced between from the upper and lower teeth seating parts 110/120), the surface configured to have a curvature corresponding to a mouth portion of the user (Fig. 6-7B, the surface of the body 123 is curved as the body portion 123 is shaped as a cylinder; furthermore “corresponding” is defined by Cambridge Dictionary [https://dictionary.cambridge.org/us/dictionary/english/corresponding] as meaning “similar to, connected with, or caused by something else”, wherein the curvature of the outer surface of the body portion 123 is connected to the mouth of the user via the teeth seating parts 110,120 thus is overall “corresponding to” a mouth portion of the user),
wherein the driver 190 is configured to be disposed outside an oral cavity of the user (see [0065] “FIGS. 7A and 7B may illustrate an example of the air pump type device 100 in which the driving portion 190 is disposed outside the oral cavity”) and within the body portion 123 (See Fig. 6-7B, the cylinder/body portion 123 is housing/within the piston 113 of the driver 190 [0065-0066]).
Regarding claim 3, Shin discloses the invention of claim 1 above.
Shin further discloses wherein the upper teeth seating part 110 and the lower teeth seating part 120 are disposed outside the body portion 123 (Fig. 6-7B, the teeth seating parts 110/120 are not contained within the body portion/cylinder 123, thus being disposed outside of the body portion/cylinder 123).
Regarding claim 4, Shin discloses the invention of claim 1 above.
Shin further discloses wherein the detector 180 is located in the body portion 123 (see [0067], wherein the cylinder 123 is connected to the tube 156a for receiving pumped air, thus the tube 156a can be interpreted as being part of the cylinder 123 via attachment between the two; see [0053] wherein the tube 156a of the cylinder/body portion 123 has a pressure sensor of the sensing portion/detector 180 disposed within it, thus the detector being located in the body portion 123).
Regarding claim 5, Shin discloses the invention of claim 1 above.
Shin further discloses the detector comprises at least any one of a respiration sensor, an oxygen saturation sensor, and a posture sensor (see [0053] “the sensing portion 180 may include a pressure sensor (not shown) which senses a pressure of air in a tube 156a as well as the sleeping posture of the wearer”, thus the sensing portion/detector 180 includes a posture sensor; further see [0049], wherein the sensing portion 180 may include a “posture sensor 182”).
Regarding claim 6, Shin discloses the invention of claim 1 above.
Shin further discloses wherein the controller is configured to determine a sleep state of the user based on the biometric information and control the driving of the driver 190 according to the sleep state (see [0056], wherein the posture sensor 182 of the sensing portion 180 may sense the sleeping posture of the wearer, “a sleep state”, and transmit this signal to the controller, thus the controller also determining the sleep state via the signal given by the sensor 182, and based on this information sends a driving signal to the driver 190, thus controlling the driving of the driver 190) (further see Figure 10 and [0079-0081] which illustrates the overall operating principle of the device, wherein the sleep posture can be determined via the controller, which is a form of sleep state, and control the driving of the driver, to control the lower jaw position, according to the sleep posture state).
Regarding claim 7, Shin discloses the invention of claim 1 above.
Shin further discloses wherein the driver 190 comprises a driving power unit 150 (“power portion 150”, Fig. 6 and [0065]) configured to generate driving power (see [0066], wherein the power portion 150 provides power to “drive” the lower teeth seating portion 120 forward) and a driving power transmission unit 113/123 (“piston 113” and “cylinder 123” [0065-0066], Fig. 6-7B) configured to transmit the driving power generated by the driving power unit 150 to the upper teeth seating part 110 or the lower teeth seating part 120 (see [0072] wherein the driving power of the power portion 150 is transmitted through the cylinder 123 and via the piston 113 to the upper and lower teeth parts 110/120 thus causing the lower teeth seating part 120 to be pulled forward).
Regarding claim 8, Shin discloses the invention of claim 7 above.
Shin further discloses wherein the driving power unit 150 comprises a pump ([0070] power portion 150 is a “pump motor”) configured to inject air into the driving power transmission unit 113/123 (see [0072] wherein the pump injects air into the cylinder 123), and the driving power transmission unit 113/123 comprises a cylinder 123 (Fig. 6-7B) ([0065-0066]) configured to accommodate the air injected from the pump 150 (see [0072], wherein the cylinder 123 receives air from the pump), and a piston 113 (Fig. 6-7B, [0065-0066, 0072]) that is movable due to the air in the cylinder 123 (See Fig 7A-7B, which shows the piston 113 moving, further see [0072], wherein the piston 113 is moved because the pressure increase caused by the air in the cylinder 123).
Regarding claim 9, Shin discloses the invention of claim 8 above.
Shin further discloses wherein the driving power transmission unit 113/123 further comprises a tube 156a (see [0067], wherein the cylinder 123 is connected to the tube 156a for receiving pumped air, thus the tube 156a can be interpreted as being part of the cylinder 123 via attachment between the two) (Fig. 5, [0067, 0070], where is a tube 156a for transmitting air from the power portion/pump 150 to the cylinder 123) that is a passage for the air injected from the pump 150 (see [0067], air pump 150 sends air to the cylinder 123 through the tube 156a), and the detector 180 (“sensing portion 180” comprises a pressure sensor configured to detect pressure in the tube 156a (see [0053], wherein there may be a pressure sensor within the tube 156a to detect pressure therein).
Regarding claim 10, Shin discloses the invention of claim 8 above.
Shin further discloses wherein the cylinder 123 is connected to the lower teeth seating part 120 (Fig. 6) ([0066] “The lower teeth mounting portion 120 may be integrally connected to the cylinder 123”), and the piston 113 is connected to the upper teeth seating part 110 (Fig. 6) (see [0065], “The upper teeth mounting portion 110 may be integrally connected to a piston 113”).
Regarding claim 11, Shin discloses the invention of claim 8 above.
Shin further discloses wherein the driving power transmission unit 113/123 further comprises an elastic member 116 (Fig. 6-7B, there is an “spring 116”, wherein springs are inherently elastic and thus an elastic member, contained within the cylinder 123 [0065]) configured to provide a restoration force between the piston 113 and the cylinder 123 (see [0066, 0072] and Fig. 7A-7B, the elastic member/spring 116 provides a restoration force between the piston 113 and cylinder 123).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/7/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786